

115 SRES 682 ATS: Designating October 30, 2018, as a national day of remembrance for nuclear weapons program workers.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 682IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Alexander (for himself, Mr. Udall, Mr. McConnell, Mr. Schumer, Mr. Corker, Mr. Heinrich, Mr. Portman, Mr. Brown, Mr. Gardner, Ms. Cantwell, Mr. Graham, Mrs. Murray, Mr. Hatch, Mr. Markey, Mr. Roberts, Mr. Rubio, and Mr. Grassley) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 30, 2018, as a national day of remembrance for nuclear weapons program workers.
	
 Whereas, since World War II, hundreds of thousands of men and women, including uranium miners, millers, and haulers, have served the United States by building nuclear weapons for the defense of the United States;
 Whereas dedicated workers paid a high price for developing a nuclear weapons program at the service of and for the benefit of the United States, including by developing disabling or fatal illnesses;
 Whereas the Senate recognized the contributions, services, and sacrifices that those patriotic men and women made for the defense of the United States in—
 (1)Senate Resolution 151, 111th Congress, agreed to May 20, 2009; (2)Senate Resolution 653, 111th Congress, agreed to September 28, 2010;
 (3)Senate Resolution 275, 112th Congress, agreed to September 26, 2011;
 (4)Senate Resolution 519, 112th Congress, agreed to August 1, 2012;
 (5)Senate Resolution 164, 113th Congress, agreed to September 18, 2013; (6)Senate Resolution 417, 113th Congress, agreed to July 9, 2014;
 (7)Senate Resolution 213, 114th Congress, agreed to September 25, 2015; (8)Senate Resolution 560, 114th Congress, agreed to November 16, 2016; and
 (9)Senate Resolution 314, 115th Congress, agreed to October 30, 2017; Whereas a national day of remembrance time capsule has been crossing the United States, collecting stories and artifacts of nuclear weapons program workers relating to the nuclear defense era of the United States, and a remembrance quilt has been constructed to memorialize the contribution of those workers;
 Whereas the stories and artifacts reflected in the time capsule and the remembrance quilt reinforce the importance of recognizing nuclear weapons program workers; and
 Whereas those patriotic men and women deserve to be recognized for the contributions, services, and sacrifices they made for the defense of the United States: Now, therefore, be it
	
 That the Senate— (1)designates October 30, 2018, as a national day of remembrance for the nuclear weapons program and uranium enrichment workers of the United States, including the uranium miners, millers, and haulers; and
 (2)encourages the people of the United States to support and participate in appropriate ceremonies, programs, and other activities to commemorate October 30, 2018, as a national day of remembrance for past and present workers in the nuclear weapons program of the United States.